DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is requires under 35 U.S.C. 121:
I. 	Claims 1-30: drawn to “plurality of communication terminals” which can “communicate” by “voice” and “text” according to a “transmission right”, and they involve “transmission” of “text” “generat[ed]” from “voice”; classified as G10L15/00 or G10L2015/00.
II.	Claims 31-43: also drawn to the  “plurality of communication terminals”, but involve only reception of “text” and “display” of a “character” associated with the “receiv[ed]” “text”; some dependent claims require a “reproduction of a voice” associated with the said “character”, however none involve “generat[ion]” of the said “text” and in particular by “voice”. It is drawn to classes G10L13/00 or G10L2013/00.
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they don’t overlap in scope and are not obvious variants, and it is shown that at least one subcombination is separately usable. In the instant case, Group I has a separate utility such as “generat[ing]” “text” from “voice”, which is different from Group II that does not involve 

	The subcombinations are independent or distinct because simple “receiving” of “text” by a “communication terminal” among a “plurality of communication terminals” followed by “display” of a “character” associated with the said “text”, does not require knowledge of “generat[ing]” the said “text” in general let alone from a “voice” source.

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed subcombination for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be  allowable.

	Applicant is advised that a reply to this requirement must include an identification of the subcombination that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the 

	Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

	A telephone call was made to the attorney on file Mr. Gregory Schiveley on 10/20/2021 to request oral election to the above restriction requirement. He indicated he lacked the authority to do the election.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
October 21st 2021.